Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment – Terminal Disclaimer
The terminal disclaimer filed on 01/08/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,490,053 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 43-52, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a monitoring system for monitoring chemicals in an environment comprising: a sensor including a detector component operative to generate data in response to the presence or absence of one or more chemicals or concentration level of one or more chemicals, communication circuitry and a power source operatively coupled to the detector component and the 


Regarding claims 53-62, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art 

Regarding claims 63 and 64, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a component for fluid or gas transmission or storage comprising: an interior chamber for transmitting or storing a fluid or gas; and a sensor including a detector component operative to generate data in response to the presence or absence of one or more chemicals or concentration level of one or more chemicals, communication circuitry and a power source operatively coupled to the detector component and the communication circuitry for supplying power thereto, the communication circuitry configured to transmit data generated by the detector component to an associated receiver; wherein the sensor is located on an independent mount or exterior to the chamber for detecting unwanted emissions of a fluid or gas from within the chamber to the exterior of the chamber; wherein at least one of the detector component, communication circuitry or power source is enclosed or covered with a material or coating or substance allowing for safe operation of the monitoring 

The closest prior art of Bang (US 2014/0349707), Liu et al. (US 2006/0049714), Amin et al. (US 8,930,341), Hummer et al. (US 8,629,770), and Belinksy et al. (US 2015/0077737) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683